                                           Case 5:20-cv-02101-BLF Document 61 Filed 11/10/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     STEVEN PRESCOTT,                                    Case No. 20-cv-02101-BLF (VKD)
                                                          Plaintiff,
                                   9
                                                                                             ORDER RE DISCOVERY DISPUTE RE
                                                   v.                                        ESI SEARCHES AND DEFENDANT’S
                                  10
                                                                                             DISCOVERY RESPONSES
                                  11     RECKITT BENCKISER LLC,
                                                                                             Re: Dkt. No. 54
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Steven Prescott and defendant Reckitt Benckiser LLC (“RB”) ask the Court to

                                  15   resolve several disputes involving RB’s production of documents, as well as Mr. Prescott’s

                                  16   proposed protocol for discovery of electronically stored information (“ESI”). Dkt. No. 54. The

                                  17   Court held a hearing on November 10, 2020. Dkt. No. 59.

                                  18          For the reasons stated on the record, the Court orders as follows:

                                  19          1.        ESI search terms: The Court directs the parties to select a custodian or custodians

                                  20   from among the 18 custodians RB has identified, apply their respective proposed search strings,

                                  21   confer and perhaps refine their proposed search strings, and attempt to reach agreement on

                                  22   proposed search strings that do not yield an unreasonable number of non-responsive documents

                                  23   and that adequately capture likely responsive documents. If a dispute remains, the parties may file

                                  24   another discovery dispute letter on this issue.

                                  25          2.        Plaintiff’s Requests for Production Nos. 11, 12 and 15: RB must produce

                                  26   documents responsive to these requests.

                                  27          3.        Plaintiff’s Request for Production No. 19: The dispute regarding this request is

                                  28   limited to whether RB should or should not be required to produce documents regarding chemical
                                           Case 5:20-cv-02101-BLF Document 61 Filed 11/10/20 Page 2 of 2




                                   1   formulas for Woolite Laundry Detergent that were considered but never manufactured or sold.

                                   2   RB need not produce chemical formulas that were merely considered, as Mr. Prescott has not

                                   3   shown that this discovery is relevant to any claim or defense in the case.

                                   4          4.      Plaintiff’s Request for Production No. 21: The parties shall confer further

                                   5   regarding the scope of this request. If, as RB represents, the NAD investigation encompassed

                                   6   advertising claims unrelated to the “color renewal” claim at issue in this case, the scope of this

                                   7   request should be limited to responsive documents concerning the “color renewal” claim. To the

                                   8   extent RB believes that it is prevented from producing responsive documents because it owes a

                                   9   confidentiality obligation to NAD or another third party, RB must seek permission from such

                                  10   other party or parties to produce responsive documents subject to the operative stipulated

                                  11   protective order in this case (Dkt. No. 35), if necessary. RB must seek permission to produce

                                  12   responsive documents and must advise Mr. Prescott’s counsel of the status of its request for
Northern District of California
 United States District Court




                                  13   permission by November 24, 2020. The Court expects that any confidentiality concerns RB has

                                  14   with respect to its own information submitted to NAD can be adequately addressed by invoking

                                  15   the provisions of the protective order. Any claim of privilege or work product must be invoked

                                  16   consistent with the requirements of Federal Rule of Civil Procedure 26(b)(5)(A).

                                  17          5.      ESI protocol: The Court strongly encourages the parties to confer about the

                                  18   collection and production of ESI and to memorialize their agreement in the form of a written

                                  19   stipulation. RB shall review Mr. Prescott’s current proposal for an ESI protocol and advise him of

                                  20   any objections or proposed modifications within the next 14 days. The parties must file a status

                                  21   report with the Court on the status of their discussions about procedures for collection and

                                  22   production of ESI, or a stipulation memorializing their agreement about such procedures, by

                                  23   November 24, 2020.

                                  24          IT IS SO ORDERED.

                                  25   Dated: November 10, 2020

                                  26

                                  27
                                                                                                     VIRGINIA K. DEMARCHI
                                  28                                                                 United States Magistrate Judge
                                                                                         2
